Order entered May 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01187-CR
                                      No. 05-12-01189-CR

                          VANCE LEMORRIS THOMAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-42399-Y, F10-42399-Y

                                            ORDER
       This Court has twice ordered court reporter Peri Wood to file a supplemental record

containing State’s Exhibit nos. 4, 8, and 10, DVDs. In our April 26, 2013 order, we warned Ms.

Wood that if she did not file the supplemental record within the ten-days specified, we would

order that she not sit as a court reporter until she filed the DVD exhibits in these appeals.

Nevertheless, to date, Ms. Wood has not filed a supplemental record containing the DVD

exhibits.

       Accordingly, we ORDER court reporter Peri Wood to file, by MAY 17, 2013, a

supplemental record containing State’s Exhibit nos. 4, 8, and 10, DVDs. We further ORDER

that Peri Wood not sit as a court reporter until she has filed the DVD exhibits in these appeals.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Peri Wood, Acting

Official Court Reporter, Criminal District Court No. 7; the Dallas County Auditor’s Office; and

to counsel for all parties.



                                                   /s/    DAVID EVANS
                                                          JUSTICE